By the Court, Clerke, J.
Although the referee erred in deciding that this case is within the prohibition of the 4th *569section of the amendments to the general hanking law, passed in 1840, yet he is right in the main propositions upon which his decision is founded. He correctly finds, that the defendants never owned the note and never had any interest in it; that Mr. Hoxon, the president, was never authorized to indorse it in the name of the hank, for the accommodation of the makers, and that he had not any general authority to contract in their name. Even if Hoxon was authorized to make the indorsement, yet as the bank never owned the note, and had no interest in it, it would have been a mere accommodation indorsement on their part; which no banking or other corporation is authorized to make; and which is not binding, unless it appears that the plaintiffs discounted it in good faith, in consequence of a representation made by the hank to them, that it was their note. In this case the referee finds as a matter of fact that Mr. Hoxon himself, in his own right, appeared as indorser and bolder, and solicited the discount for himself.
[New York General Term,
February 1, 1858.
The judgment should he affirmed with costs.
Davies, Clerke and Sutherland, Justices.]